DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of species 1B and 2C, which encompass Figures 35-40, in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that the species also encompass Figures 16-22 and 24, as claim 1 is a generic claim.  This is found persuasive because due to the presence of the external chamber, internal bladder and breathing tube that appears in these figures.  Therefore, Figures. 16-22 and 24 are also considered with Claims 1-18.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3-6, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson U.S. 5,494,441 (herein referred to as “Nicholson”) and in view of Kumpel 2017/0197051 (herein referred to as “Kumpel”) as well as Edelman 2013/0245729 (herein referred to as “Edelman”).
5.	Regarding Claim 1, Nicholson teaches a mouthpiece for cooling or oral tissue of a patient comprising (Fig. 1):
	an external chamber (Fig. 1, ref num 50 and 10) having proximal and distal ends for storing a cooling medium comprised of a first solution (Fig. 1, ref num 50, Col. 3, lines 18-24), the proximal end (Fig. 1, ref num 10) having a malleable top element configured to rest adjacent at least major surface of the upper gums and teeth of a patient’s mouth in a close-fitting relationship (Fig. 2, Col. 1, lines 57-61) and a malleable bottom element configured to rest adjacent at least major surfaces of the lower gums 
	when the mouthpiece is emplaced within the mouth in said operative close-fitting relationship (Col. 4 lines 37-44 “intermediate the upper and lower walls, the inner wall is connected to an interior wall 31 that defines the tongue opening 11” which permits the patient to breathe).
	However, Nicholson fails to teach a bladder positioned inside the external chamber having a freezing temperature above the freezing point temperature of the first solution to assist in cooling the first solution, wherein the first solution flows throughout the top element and the bottom element for retaining a cooling environment within the mouth sufficient to reduce capillary blood flow to the patient’s mouth, and at least one breathing tube extending with the external chamber and having a proximate opening formed at the proximal end and a distal opening formed at the distal end of the external chamber to permit a patient to breathe through the mouth.
	Kumpel teaches at least one breathing tube extending within the external chamber (Fig. 2, ref num 210, “airway device”) and having a proximate opening formed at the proximal end and a distal opening (Fig. 2, ref num 220) formed at the distal end of the external chamber to permit a patient to breathe through the mouth (para 0002 “an airway tube works together to establish an airway in a patient”).  The goal of the breathing tube is to open up and establish an airway for the patient who is using the device (para 0002).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in 
	Edelman teaches an analogous circulation system to that of Nicholson includes a first external chamber (Fig. 2B ref num 42) for storing a cooling medium comprising of a first solution having a freezing temperature below 0 degrees C (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim) and a bladder (ref num 200) positioned inside the external chamber (see entire document) for storing a second solution having a freezing point above the freezing point temperature of the first solution to assist in cooling the first solution (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim and para 0084-0087).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson and included the two chamber system taught by Edelman so that the system is continuously provided with cooling to the water within the reservoir without the need of an ice-maker.
6.	Regarding Claim 3, Nicholson as modified fails to teach the at least one breathing tube comprises a first and second breathing tubes extending within the external chamber.  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have made the one breathing tube include a first and second breathing tube, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
7.	Regarding Claim 4, Nicholson teaches wherein the bladder includes a proximal end, a central portion, and a distal end, (Fig. 2, ref num 14, contains a front, center, and back end) and wherein the bladder is dimensioned and configured such that the proximal end is positioned at least partly between the top element and the bottom element (Fig. 2, ref num 14 is capable of being positioned between the top and bottom element, Fig. 2 entire figure).
However, Nicholson fails to teach the at least one breathing tube is positioned at least partly between the top element and the bottom element.
Kumpel teaches the at least one breathing tube (Fig. 2, ref num 210).  The goal of the breathing tube is to open up and establish an airway for patient who is using the device (para 0002).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in 
8.	Regarding Claim 5, Nicholson as modified teaches the proximal end of the bladder (Fig. 3) has a rectangular cross-section profile.  It would have been an obvious matter of design choice to make the different positions of the bladder of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing on the unexpected results. In re Dailey et al., 149 USPQ 47.
	Nicholson as modified fails to teach the first and second breathing tubes are attached along opposing exterior lateral side walls of the rectangular proximal end of the bladder.
Kumpel teaches a breathing tube (Fig. 2, ref num 210, “airway tube”).  The goal of the breathing tube is to open up and establish an airway for patient who is using the device (para 0002).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in order to include a breathing tube that was extended throughout the device in order to open up an airway for the patient as taught by Kumpel.  The device as pictured has the breathing tube going into the patient’s mouth, but could be positioned to move to either side of the mouth.  It has been held that mere rearrangement of essential working parts of a device involves only routine skill in the art.  In re Japikse, 86 UPSQ 70. Also, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
9. 	Regarding Claim 6, Nicholson as modified teaches the central portion has a circular cross-section profile. It would have been an obvious matter of design choice to make the different positions of the bladder of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing on the unexpected results. In re Dailey et al., 149 USPQ 47.
	However, Nicholson as modified fails to teach the first and second breathing tubes are attached along opposite interior lateral sides of the circular central portion of the bladder.
The device of Kumpel as pictured (Fig. 2) has the breathing tube (ref num 210) going into the patient’s mouth, but could be positioned to move to either side of the mouth.  It has been held that mere rearrangement of essential working parts of a device involves only routine skill in the art.  In re Japikse, 86 UPSQ 70. Also, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in order to include a first and second breathing tubes opposite interior lateral sides of the circular central portion of the bladder in order to open up airways for the patient as taught by Kumpel.  

10.	Regarding Claim 13, Nicholson fails to teach a temperature sensor mounted on the external chamber.
However, Edelman teaches a temperature sensor (Fig. 2B, ref num 34) mounted on the external chamber (Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in order to include the temperature sensory taught by Edelman so that the temperature could be monitored and controlled for the usage of the closed loop system (para 0076).
11.	Regarding Claim 17, Nicholson teaches the external chamber (Fig. 1, ref num 50 and 10) includes at least one reinforcement rib (Fig. 3, ref num 33) extending along a predetermined length thereof (extends through the length of the mouthpiece, which is predetermined when made).
12.	Regarding Claim 18, Nicholson teaches the external chamber is fabricated from silicone (Col. 2, lines 57-62).


13.	Claims 7-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson and Edelman and further in view of Sheikh 2015/0016755 (herein referred to as “Sheikh”).
14.	Regarding Claim 7, Nicholson as modified teaches the device of claim 1, wherein the external chamber (Edelman, see entire document, ref num 40) receives the bladder (Edelman, Figs. 4-7, ref num 210).  See Claim 1 rejection above.

Sheikh teaches the distal end of the external chamber includes a flange (Fig. 2 and 3, ref num 30) extending radially inward and forming an opening (Fig. 2 and 3, ref num 32) configured and dimensioned to receive the bladder (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson in order to have incorporated the flange taught by Sheikh so that a seal would be produced and close the bladder (para 0027).
15. 	Regarding Claim 8, Nicholson as modified fails to teach the distal end of the bladder includes a flange extending radially outward and includes an opening configured and dimensioned to receive the second solution, wherein a circumference of the opening of the radially inward flange of the external chamber is configured and dimensioned to receive and secure the radially inward flange of the bladder.
Sheikh teaches a flange (Fig. 2 and 3, ref num 30) extending radially outward (Fig. 2 and 3 ref num 32) and includes an opening configured and dimensioned to receive the second solution (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim), wherein a circumference of the opening of the radially inward flange (Fig. 2 and 3, ref num 30 has 
16.	Regarding Claim 9, Nicholson as modified fails to teach the circumference of the opening of the radially inward flange of the external chamber and the radially outward flange of the bladder are in a keyed arrangement.
Sheikh teaches the circumference of the opening of the radially inward flange of the external chamber and the radially outward flange of the bladder are in a keyed arrangement (Fig. 14, shows the keyed arrangement of an inward flange ref num 152 and outward flange ref num 158).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson in order to incorporate the teachings of Sheikh and include that the inward and outward flanges have a keyed arrangement.  This is so that there be a seal provided between the receiver and cap (para 0087).
17.	Regarding Claim 10, Nicholson fails to teach the distal end of the external chamber comprises an end cap configured and dimensioned to seal the external chamber closed.

18.	Regarding Claim 11, Nicholson fails to teach the end cap includes a shoulder configured and dimensioned to seal the bladder closed.
Edelman teaches the end cap (Fig. 4, ref num 210) includes a shoulder (Fig. 4, ref num 210, contains a shoulder in which it can slide closed) configured and dimensioned to seal the bladder closed (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Nicholson in order to include that the end cap as taught by Edelman have a shoulder so that it may slide closed (para 0088).
19. 	Regarding Claim 12, Nicholson fails to teach the opening of the bladder and the shoulder are in a keyed arrangement.

20. 	Regarding Claim 15, Nicholson fails to teach the cap includes at least one aperture, each of which corresponding to and configured and dimensioned to receive a respective one of the at least one breathing tube.
Edelman teaches the cap (Fig. 4, ref num 210) includes at least one aperture (Fig. 4, ref num 212), each of which corresponding to and configured and dimensioned to receive a respective one of the at least one breathing tube (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  The aperture that is included in Edelman is provided to make the usage of the device more convenient to the patient or user (para 0099).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson and included the aperture as taught by Edelman.
21.	Regarding Claim 16, Nicholson fails to teach a plug configured and dimensioned to seal the bladder closed, and wherein the cap is disposed adjacently over the plug to seal the external chamber closed. 
.

22.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholson and Edelman and further in view of Maher 2017/0020722 (herein referred to as “Maher”).
23. 	Regarding Claim 14, Nicholson as modified fails to teach the temperature sensor is mounted on the cap.
Maher teaches the temperature sensor (Fig. 13, ref num 1300A, 1300B, or 1300C) is mounted on the cap (as shown in Fig. 13, the temperature sensors are placed in numerous locations across the device, para 0082 “the temperature sensor can be attached to any location (e.g. the outer shell, the bladder, etc.)”).  The temperature sensor is located on the cap in order to monitor the temperature of the patient or vasculature temperature of the patient while they are being treated with the device (para .

Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
25.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 29-31 of U.S. Patent No. 15/687,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application recite the same basic structure within a permutation of similar elements throughout and are all deemed to be obvious variants.  For example, claim 1 in the instant application simply recites “solutions” whereas the reference application recites “coolant”, which can be used interchangeably to refer to the same structure.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
25.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 15, 17, 19, and 21 of U.S. Patent No. 15/875,395 . Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application recite the same basic structure within a permutation of similar elements throughout and are all deemed to be obvious variants.  For example, claim 1 in the instant application simply recites “solutions” whereas the reference application recites “fluids”, which can be used interchangeably to refer to the same structure.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794